Citation Nr: 0513701	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  97-03 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	J. Wood, Attorney


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Boise, Idaho.  The RO found that new and material evidence 
had not been submitted warranting reopening the claim for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  The veteran timely perfected an 
appeal of this determination to the Board.

In an April 1982 rating decision, the RO denied the claim of 
entitlement to service connection for a mental disorder.  
Although notified of the decision and informed of his 
appellate rights, the veteran did not appeal the decision.  
In an April 1984 rating decision, the RO denied his request 
to reopen the claim for service connection for an acquired 
psychiatric disorder.  Although the veteran initiated an 
appeal, he failed to perfect it by filing a timely 
substantive appeal.  In January 1996, the veteran requested 
that his claim be reopened.

In November 1998, the Board found that new and material 
evidence to reopen the claim for service connection for an 
acquired psychiatric disorder, to include PTSD, had been 
received and remanded the case to the RO for further 
development.  The RO subsequently denied the claim and 
returned the case to the Board.  

The Board again remanded the appeal to the RO in December 
1999 for further development and to have the veteran undergo 
a VA psychiatric exam.  The RO again denied the claim and 
returned the case to the Board.  

In a September 2001 decision, the Board denied service 
connection for an acquired psychiatric disorder.  Thereafter, 
the veteran appealed to the U.S. Court of Appeals for 
Veterans Claims [hereinafter Court].  In September 2002, the 
parties filed a joint motion to vacate the September 2001 
Board decision and remand the appeal for further development 
and readjudication.  By a September 2001 order, the Court 
vacated the above Board decision and remanded the appeal.  

In October 2003, the Board remanded the appeal for further 
development.  In August and October 2004, the RO continued to 
deny the veteran's claim.

FINDINGS OF FACT

1.  The evidence of record shows that the veteran was not 
engaged in combat.

2.  A psychiatric disorder was not manifested during service 
or within one year thereafter and is not shown to be related 
to any incident of service.

3.  The veteran does not have PTSD caused by an event that 
occurred in service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not 
incurred in or aggravated by active military service; and a 
psychosis may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to substantiate his claim.  VA 
provided the veteran with a copy of the appealed March 1996 
rating decision, December 1996 Statement of the Case, 
numerous Supplemental Statements of the Case, and December 
1999 and October 2003 Board remands.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the information and evidence 
previously provided to VA or obtained by VA on his behalf.  
Moreover, it is clear from submissions by and on behalf of 
the veteran that he is fully conversant with the legal 
requirements in this case.  

The record reflects that, since the veteran filed his claim 
in January 1996, the veteran has actively participated in 
identifying and providing information and evidence in support 
of his claim.  The veteran submitted numerous post-service 
medical records and informed VA that he had been treated at 
the Boise and Roseburg VA Medical Centers (VAMC).  
Additionally, the veteran requested and was provided a 
hearing at the RO.  VA obtained the veteran's service medical 
records and post-service VA medical records and provided the 
veteran with two VA exams.  Furthermore, in an August 2004 
letter, VA provided the veteran with another opportunity to 
submit additional evidence concerning his appeal.  Thus, the 
Board finds that the aforementioned actions informed the 
veteran of the evidence he was responsible for submitting and 
what evidence VA would obtain in order to substantiate his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the Board finds that VA has made reasonable 
efforts to inform the veteran that he could submit any 
information or evidence in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Moreover, 
the veteran's actions in submitting evidence and information 
regarding treatment indicates that he was fully aware of the 
respective duties expected of him and of VA.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, VA exam reports, and statements made by and 
on behalf of the veteran in support of his claim.  The 
veteran has not indicated any outstanding records.  Thus, the 
Board observes that all available medical records have been 
obtained and associated with the claims file.

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of his claim poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Factual Background

Service medical records reveal a June 1978 treatment note 
reflecting that an interview had been conducted at the 
request of the veteran's division officer to determine the 
cause of an observed change in affect and dress over the past 
month.  The note states that the veteran is not psychotic or 
neurotic, nor does he represent a personality disorder.  The 
note concludes that further medical evaluation is not 
indicated at this time.  

A June 1978 memo by the examiner who conducted the above 
interview states that the observed changes in affect and 
dress represent normal anxiety over the cruise and that 
psychiatric diagnosis is not warranted at this time.  

An August 1979 separation exam report notes no psychiatric 
abnormalities.

The veteran's military records show that he served in the 
U.S. Navy aboard the aircraft carrier U.S.S. John F. Kennedy.  
During the course of medical evaluations, in correspondence, 
and in his testimony presented at a personal hearing at the 
RO, he identified an airplane crash as his stressor to 
support his claim for PTSD.  The veteran variously reported 
the crash as having occurred in February 1978, spring of 
1978, September-October 1977, and June 1978.  The veteran 
claimed the incident happened off the Virginia coast.

Verification of the veteran's claimed stressor was requested 
of the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR).  In response, received in May 2001, 
copies of the aircraft carrier's command histories were 
received, which document the ship's locations, missions, 
operations and significant activities during the period.  The 
documents note that on May 11, 1977, an aircraft was lost at 
sea during light operations following a launch on the carrier 
but that the pilot was recovered uninjured.  The periods of 
September-October 1977 and February-June 1978 were reviewed 
but the ship's logs do not document any aircraft crashes with 
casualties during those periods.

The record contains numerous post-service VA and private 
medical records.  Pertinent records are highlighted below.

A June 1980 VA outpatient treatment report reflects that the 
veteran was seen on an emergency basis as a walk-in who 
appeared agitated, angry and hostile, and was poorly oriented 
as to person, place, and time.  He had grandiose, paranoid 
ideation.  The diagnosis was situational reaction with 
questionable drug abuse.

A November 1981 VA hospitalization summary shows diagnoses of 
atypical psychosis, alcoholism, and schizoid personality 
disorder.  

A November 1981 private discharge summary reflects a 
diagnosis of acute psychosis.

December 1981 to February 1982 VA hospital reports reflect 
diagnoses of intermittent explosive disorder, atypical 
psychosis, schizoid personality disorder, and schizoaffective 
disorder with alcoholism.  The veteran had been given a 
provisional diagnosis of schizophrenia vs. bipolar disorder.  

A November 1983 VA hospital summary reflects that the veteran 
had been transferred from jail after exhibiting "bizarre 
behavior" and given a diagnosis of schizoaffective disorder.

December 1983 to February 1984 VA hospitalization reports 
show numerous diagnoses, including manic-depressive illness, 
alcoholism, hysterical personality, and passive/aggressive 
personality disorder.

A January 1984 social worker assessment notes that the 
veteran has had a history of psychiatric problems since 
discharge from service in 1979 and that he has a diagnosis of 
major affective disorder.

A December 1995 private hospital discharge summary reflects a 
diagnosis of bipolar affective disorder, manic, although 
somewhat improved.  While hospitalized, he exhibited evidence 
of delusional content related to a previous incident in the 
Navy.  The veteran related that he was on an aircraft carrier 
when he saw a pilot crash his plane and die, that he was 
"shook up," and that he has been having memories and 
nightmares of the crash.

A November 1996 VA hospital discharge summary provides a 
diagnosis of bipolar mood disorder, manic versus mixed 
episode.

VA outpatient treatment reports from December 1996 to 
September 1997 continue to show mental health treatment.  A 
December 1996 report indicates that the veteran felt that he 
has been misdiagnosed and wants acknowledgement of military 
trauma.  He felt guilty and responsible for the death of a 
pilot due to the malfunction of a catapult machine that he 
repaired.  The impression was mixed bipolar disorder and 
post-traumatic stress disorder vs. post-traumatic stress 
syndrome.  A December 1996 consultation report reflects that 
psychological test data indicate affective disorder with 
manic features within the context of a hypervigilant style, 
and that individuals with this style, when decompensated, 
manifest paranoid delusional ideations.  It was noted that 
there was no pattern seen to support a diagnosis of PTSD.

A May 1998 report of a VA social worker following examination 
of the veteran contains the diagnoses of manic depression, 
explosive disorder, and PTSD. 

A subsequent May 1998 VA outpatient treatment note reflects 
that the veteran telephoned to request clarification of his 
diagnosis for the purposes of service connection.  The 
diagnoses given were schizoaffective disorder and PTSD 
(military-related to witnessing a plane crash).  

A June 1999 VA treatment note reflects that the veteran did 
not fit the full criteria for PTSD, but had some criteria for 
PTSD, and that the veteran also had schizoaffective disorder, 
currently depressed with both grandiose and paranoid 
delusions.

VA medical records from June 2001 to August 2004 show 
inpatient and outpatient mental health treatment with the 
following diagnoses: schizoaffective disorder, bipolar 
disorder, PTSD, anxiety, alcohol abuse, hypomania, alcohol 
dependence, manic depression, substance abuse, personality 
disorder (narcissistic personality traits), manic disorder, 
and manic/depressive disorder.  

The record also contains two VA exam reports.

A June 2001 VA exam report notes the veteran's belief that 
his problems began after an accident in service in which a 
pilot died.  The veteran stated that he had been working on a 
catapult when he was given an electrical wire to hold, that 
he forgot about the wire, that another wire had been used, 
that the catapult appeared to work, and that a pilot was 
later killed after being launched from that catapult.  He 
added that he has been unable to forget about the accident 
over the years and that he feels as if he is responsible for 
the pilot's death.  After service, the veteran stated that he 
started using marijuana and drinking.  He reported being 
given numerous diagnoses, including paranoid schizophrenia, 
schizoaffective disorder, bipolar disorder, and manic 
depression.  The veteran stated that he feels that he has 
PTSD as opposed to any of the other diagnoses that he has 
been given.

The examiner diagnosed the veteran with schizoaffective 
disorder, bipolar type, on Axis I; noted stressors relative 
to the social environment, occupational stressors, financial 
stressors, and stressors with regard to access to healthcare 
services on Axis IV; and estimated the veteran's GAF (global 
assessment of functioning) score at 35.  The examiner did not 
comment on the etiology of the veteran's psychiatric 
disorder.

A June 2001 addendum notes that the veteran was administered 
the PAI to clarify personality dynamics relative to the 
diagnostic impression made, and that the veteran produced a 
valid response profile.  The examiner states that the 
veteran's profile suggests he experiences, overall, moderate 
distress primarily in the area of anxiety.  The examiner 
notes that the veteran's clinical scale elevations were not 
significant and so conclusions based on his responses were 
unwarranted.  The examiner adds that the veteran's behavioral 
and historical responses to stressors outweigh conclusions 
that could be drawn from the interpretation of this 
instrument.  Lastly, the examiner states that diagnostic 
conclusions are not altered.  

A September 2004 VA exam report reflects that the veteran's 
claim file was reviewed and that a personal interview of the 
veteran and his ex-wife had been conducted.  After a review 
of the service medical records, the examiner notes that there 
were some concerns regarding the veteran in 1978, that the 
veteran was evaluated, and that the results of the exam did 
not reveal any psychiatric disorder.  The examiner further 
notes that the veteran was returned to duty and that he 
performed to a level such that he was not again referred to 
medical personnel, which is significant as it suggests that 
the veteran had and utilized the ability to make an adequate 
adjustment.  The examiner suggests that this would not have 
been the case if the veteran indeed had had a significant 
psychiatric disorder.  The examiner concludes that the 
veteran did not have a significant psychiatric disorder 
during his time in the service.  

The examiner then observes that the record does not show that 
the veteran was given an Axis I diagnosis during the one year 
following his discharge from service, and that it is not 
until November 1981 that the record documents a significant 
mental illness characterized as an atypical psychosis.  

With respect to PTSD, the examiner notes that at the clinical 
interview the veteran said that he did not see the crash or 
recovery first hand but heard about it from crewmates.  The 
veteran stated that this experience changed him significantly 
and is in essence responsible for his problems over the 
years.  The examiner remarks that there are some problems 
with the veteran's conceptualization.  The examiner notes 
that there is no official record of the alleged plane crash, 
and that the only crash documented during the time period the 
veteran specified resulted in the pilot surviving essentially 
unharmed.  When confronted with this, the veteran responded 
that he remembers the chain of events and that proves to him 
that it happened.  The examiner also notes that the problems 
evident in the early 1980s such as atypical psychosis, 
schizoid personality disorder, hallucinations, and bizarre 
behavior are not typically brought on by experiencing a 
traumatic event and are not usually associated with PTSD.  

The examiner continues that, even assuming that the crash 
occurred as the veteran believes, the veteran simply does not 
have PTSD.  The examiner notes that the veteran does not 
describe symptomatology sufficient in breadth or intensity to 
meet the diagnostic criteria.  The veteran does not have 
flashbacks associated with the alleged trauma.  The veteran 
does not have unwanted memories except when they are "riled 
up" by inquiries such as the assessment.  The examiner notes 
that with that the veteran would fail to meet B criterion for 
PTSD involving symptoms of re-experiencing the trauma, and 
states that it is impossible to give a diagnosis of PTSD 
without meeting that criterion.  

In addition, the examiner notes that the results of the 
Personality Assessment Inventory are consistent with the 
interview data and clearly indicate that the veteran does not 
have PTSD symptoms of sufficient intensity and breadth to 
warrant the diagnosis.  

The examiner summarizes by stating that the veteran does not 
have PTSD even if one accepts his version of events 
concerning a plane crash and that the veteran is currently 
diagnosed, as of August 2004, with schizoaffective disorder, 
alcoholism in partial remission, and mixed personality 
disorder.  The examiner then opines that these conditions did 
not have their onset during service or within the first post-
service year.  The examiner adds that rather than the service 
being the cause of these problems, it is more likely the lack 
of structure, the lack of demands for responsible behavior, 
and increased drinking and possible drug use following 
discharge accounts for the onset of these problems first 
documented during his hospitalization in November 1981.  
Lastly, the examiner provides diagnoses of schizoaffective 
disorder and alcohol abuse on Axis I; mixed personality 
disorder on Axis II; problems with the legal system and 
uncertain relationship status on Axis IV; and a GAF of 48.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).

If a psychosis is manifest to a degree of 10 percent within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service.  38 C.F.R. § 3.303(d) (2004).

The Board observes that the criteria for evaluating claims 
for service connection for PTSD were amended in June 1999, 
with the effective date made retroactive to March 7, 1997.  

Prior to June 18, 1999, to establish service connection for 
PTSD, the record must include a clear diagnosis of the 
condition; credible supporting evidence that the claimed in-
service stressor actually occurred; and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (effective 
prior to June 18, 1999).  

Effective June 18, 1999, service connection for PTSD must 
include medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed stressor occurred.  38 C.F.R. § 3.304(f) (effective 
from June 18, 1999).  The most notable change is that a 
"clear" diagnosis is no longer required.  However, the 
requirement of credible supporting evidence of a claimed 
stressor did not change.

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, 
provided that the claimed in-service stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  Id.; see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Initially, the Board notes that the veteran was not diagnosed 
with a psychiatric disorder during service.  The Board 
acknowledges that the veteran was seen once in service for an 
observed change in affect and dress; however, the Board 
observes that the examiner stated that the veteran was not 
psychotic or neurotic, nor did he represent a personality 
disorder.  In addition, the examiner concluded that further 
medical evaluation was not indicated.  The Board also notes 
that the veteran's separation exam report found no 
psychiatric abnormalities.  Furthermore, the September 2004 
VA examiner concluded that the veteran did not have a 
significant psychiatric disorder during his time in the 
service.  Moreover, the record does not contain competent 
medical evidence of a relationship between the veteran's 
current psychiatric disorder and service.  Thus, the 
veteran's current psychiatric disorder was not incurred in or 
aggravated by service.

In addition, the record fails to show that the veteran had a 
psychiatric disorder manifested to a degree of 10 percent 
within one year of separation from service.  In this regard, 
the Board notes that a June 1980 VA treatment note reflects 
that the veteran was seen appearing agitated, angry, hostile, 
and poorly oriented as to person, place, and time.  The Board 
observes, however, that the diagnosis given was situational 
reaction with questionable drug abuse.  Moreover, the 
September 2004 VA examiner also observed that the veteran was 
not given an Axis I diagnosis during the one year following 
separation from service.  Thus, the Board finds that the 
veteran was not diagnosed with a psychiatric disorder within 
the one-year presumptive period that manifested to a 
compensable degree.  The record contains no other report of 
treatment for a psychiatric disorder during the presumptive 
one-year period.  Thus, the Board finds that the veteran does 
not meet the criteria for presumptive service connection for 
a psychiatric disorder.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Regarding the veteran's claim for PTSD, based on the 
veteran's military records, the Board finds that the veteran 
did not engage in combat.  Indeed, the veteran does not 
contend that he engaged in combat.  Thus, the veteran must 
provide credible supporting evidence that the claimed in-
service stressor occurred.  The Board acknowledges that 
additional verifying evidence may be obtained from sources 
other than the veteran's service records.  38 C.F.R. 
§ 3.304(f); see Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

After carefully reviewing the record, the Board concludes 
that the record does not contain evidence corroborating the 
veteran's claimed in-service stressor.  The veteran's claimed 
in-service stressor was sent to USASCRUR for verification, 
but the in-service stressor could not be verified.  In this 
regard, the Board observes USASCRUR's response noting that an 
aircraft was lost at sea in May 1977 during light operations 
following a launch on the carrier but that the pilot was 
recovered uninjured, and that no aircraft crash with 
casualties was documented in the ship's logs during the time 
periods that the veteran provided.  Thus, the record contains 
no credible supporting evidence that the veteran's alleged 
in-service stressor occurred.

As for the medical evidence indicating a diagnosis of PTSD 
due to military trauma, the Board observes its duty to assess 
the credibility and weight to be given to the evidence.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  The Board finds that the 
medical evidence favoring the veteran's claim was based 
primarily on the history provided by the veteran, and that 
this history has been found to be unreliable.  When a medical 
opinion relies at least partially on the veteran's rendition 
of his own medical history, the Board is not bound to accept 
the medical conclusions as they have no greater probative 
value than the facts alleged by the veteran.  Swann v. Brown, 
5 Vet. App. 229, 223 (1993).  Likewise, medical statements 
that accept a veteran's report as credible and relate his 
PTSD to events experienced in service do not constitute the 
requisite credible evidence of a stressor.  Moreau v. Brown, 
9 Vet. App. 389 (1996).  

In this regard, the Board notes the May 1998 diagnosis of 
PTSD in the record.  The Board also notes subsequent VA 
treatment notes reflecting a diagnosis of PTSD.  However, the 
June 1999 VA treatment note discloses that the veteran did 
not fit the full criteria for PTSD.  Moreover, when the 
veteran was afforded formal examinations for the purposes of 
determining whether he actually had PTSD, the December 1996 
VA consultation report reflects that there was no test 
pattern to support a diagnosis of PTSD.  Neither the June 
2001 nor September 2004 VA examiner diagnosed the veteran 
with PTSD.  The Board also points out that the September 2004 
examiner noted that the veteran fails to meet B criterion for 
PTSD involving symptoms of re-experiencing the trauma and 
stated that it is impossible to give a diagnosis of PTSD 
without meeting that criterion.  The Board finds this last 
opinion to be highly probative because it was made after a 
review of the veteran's claims file, including the previous 
diagnoses of PTSD in the record.  See Winsett v. West, 11 
Vet. App. 420 (1998), aff'd 217 F.3d 845 (Fed. Cir. 1999) 
(unpublished decision), cert. denied 120 S. Ct. 1251 (2000) 
(it is not error for the Board to value one medical opinion 
over another, as long as a rational basis for the doing so is 
given).  In light of all of the foregoing, and the fact that 
there is no probative diagnosis of PTSD, the Board determines 
that a preponderance of the evidence is against a diagnosis 
of PTSD.  See, e.g., Cohen v. Brown, 10 Vet. App. at 153 
(Chief Judge Nebeker, concurring) (VA adjudicators may reject 
the claim upon a finding that a preponderance of the evidence 
is against a diagnosis of PTSD).  

The Board acknowledges the veteran's contentions that he has 
an acquired psychiatric disorder, to include PTSD, and that 
it is related to service.  The Board observes, however, that 
he, as a layperson, is not competent to provide probative 
medical evidence on a matter such as the diagnosis or 
etiology of a claimed medical condition.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

As explained above, the veteran neither contends nor does the 
record reflect that the veteran was engaged in combat; and 
there is no credible supporting evidence that his alleged 
non-combat stressor occurred, apart from his own 
uncorroborated statements regarding his experience during 
service.  Consequently, the claim for service connection for 
PTSD therefore fails on the basis that all three elements 
required for such a showing under 38 C.F.R. § 3.304(f) have 
not been met.  Similarly, there is no credible evidence 
showing that the veteran actually had any type of an acquired 
psychiatric disorder during his period of service or within 
the one-year period following his service, or that he had a 
psychiatric disorder as a result of his service.  Therefore, 
the preponderance of the evidence is against entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the appeal 
is denied.


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


